ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JOSEPH J. TALAFOUS, JR., of JERSEY CITY, who was admitted to the bar of this State in 1989;
And JOSEPH J. TALAFOUS, JR., having been ordered to show cause why he should not be temporarily suspended from practice or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that JOSEPH J. TALAFOUS, JR., is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSEPH J. TALAFOUS, JR., identify for the Office of Attorney Ethics all matters in which he currently serves as fiduciary other than for an immediate family member and provide to the Office of Attorney Ethics all court records and documents establishing how he was appointed; provide the Office of Attorney Ethics’ with retainer agreements, client ledgers, and attorney financial records for all fiduciary matters for the duration of his service in a fiduciary capacity; and provide the Office of Attorney Ethics with documents that demonstrate that he has complied with the statutory requirements for any money he has taken in commissions and attorneys fees from any matter in which he currently serves in a fiduciary position; and it is further
ORDERED that JOSEPH J. TALAFOUS, JR., be restrained and enjoined from practicing law during the period of his suspen*442sion and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOSEPH J. TALAFOUS, JR., pursuant to Rule 1:21-6 or in a fiduciary capacity be restrained from disbursement except on application to this Court, for good cause shown; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.